                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              ORANGEBURG DIVISION

Michele O’Donnell,                  )
                                    )
                       Plaintiff,   )               Civil Action No.: 5:17-cv-00124-JMC
                                    )
              v.                    )                              ORDER
                                    )
Commissioner of Social Security     )
Administration,                     )
                     Defendant.     )
____________________________________)

       This matter is before the court on Plaintiff Michele O’Donnell’s Motion for Attorney’s

Fees under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d), filed on August 13,

2018. (ECF No. 29.) Defendant Commissioner of Social Security Administration (“the

Commissioner”) responded to Plaintiff’s Motion on August 27, 2018, and did not oppose

Plaintiff being awarded three thousand, three hundred and sixty-eight dollars and seventy-five

cents ($ 3,368.75) in attorney’s fees and expenses in the amount of twenty-two dollars and

twenty-five cents ($ 22.25). (ECF No. 30.) After reviewing Plaintiff’s Motion (ECF No.

29) and the Commissioner’s Response (ECF No. 30), the court finds that the unopposed

request for fees is reasonable and that Plaintiff is entitled to an award of attorney’s fees

under the EAJA in the unopposed amount.

       In accordance with Astrue v. Ratliff, U.S. 586, 589 (2010), EAJA fees awarded by this

court belong to the litigant, thus subjecting EAJA fees to be offset under the Treasury Offset

Program, 31 U.S.C. § 371(c)(3)(B). Therefore, the court directs that fees be payable to Plaintiff

and delivered to Plaintiff’s counsel. Astrue, 560 U.S. at 589. The amount of attorney’s fees

payable to Plaintiff will be the balance of unopposed attorney’s fees remaining after subtracting

the amount of Plaintiff’s outstanding federal debt. 31 U.S.C. § 3716. If Plaintiff’s outstanding


                                               1
federal debt exceeds the amount of attorney’s fees under the unopposed amount, the unopposed

amount will be used to offset Plaintiff’s federal debt and no attorney’s fees shall be paid. See 31

U.S.C. § 3716. (See also ECF No. 30 at 1–2.)

       After a thorough review of Plaintiff’s Motion (ECF No. 29) and the Commissioner’s

Response (ECF No. 30), the court GRANTS Plaintiff’s Motion for Attorney’s Fees (ECF No.

29) and awards $ 3,368.75 in attorney’s fees and $ 22.25 in expenses.

       IT IS SO ORDERED.




                                                              United States District Judge
May 28, 2019
Columbia, South Carolina




                                                2
